NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued February 27, 2018 
                                 Decided April 12, 2018 
                                              
                                          Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            WILLIAM J. BAUER, Circuit Judge
                             
                            AMY C. BARRETT, Circuit Judge 
 
No. 17‐2607 
 
ARNOLD G. PHILLIPS,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 16 C 11157 
ILLINOIS DEPARTMENT OF                             
FINANCIAL AND PROFESSIONAL                        Virginia M. Kendall, 
REGULATION, et al.,                               Judge. 
      Defendants‐Appellees. 
 
                                        O R D E R 

       An Illinois agency allegedly suspended Dr. Arnold Phillips’s medical license 
without notice or a hearing. The agency later restored his license, but his medical 
practice suffered in the interim. Phillips sued agency officials under 42 U.S.C. § 1983 for 
violating his Fourteenth Amendment right to due process. Believing that Phillips had 
sued the defendants in their official capacities only, the district court dismissed the 
complaint as barred by the Eleventh Amendment. Because the judge should have given 
Phillips a chance to clarify whether he was suing the defendants in their personal 
capacities, we vacate the judgment and remand for further proceedings.   
No. 17‐2607                                                                         Page 2 
 
       We are reviewing the dismissal of a complaint, and so we recite its allegations. 
Dr. Phillips paid a fee in June 2014 to the Illinois Department of Financial and 
Professional Regulation’s Division of Public Regulation to renew his medical license. 
Over the next few months, Phillips noticed a decline in patient referrals. He contacted 
the agency in December and learned that it had placed his license on “inactive status” 
because he supposedly had not paid a past disciplinary fine. When Phillips told the 
agency that he had received no notice that it planned to inactivate his license and no 
chance to challenge that action, the agency reinstated his license. But the damage was 
done. While his license was inactivated, his business and reputation suffered. 

       This suit came next. Phillips, pro se, sued seven current and former agency 
employees under section 1983 for inactivating his license without due process. He did 
not specify in what capacity he was suing the defendants. He sought damages and 
asked the court “to direct the[] agencies to try to not make a habit of their malfeasance.”   

       The defendants moved to dismiss the complaint. They argued primarily that the 
section 1983 claim was brought against them only in their official capacities and was 
barred by the Eleventh Amendment. In reply, Phillips advised that he “did not file for 
monetary damages from the pockets of the individual [d]efendants.” He added that the 
defendants “personally and/or in a supervisory capacity” inactivated his license. He 
also said that he “did not file for personal monetary damages from each [d]efendant 
when they were functioning in their official capacities as public servants.” 

        The district judge dismissed the suit with prejudice. She construed the complaint 
as one against the defendants in their official capacities. Citing McDonough Associates, 
Inc. v. Grunloh, 722 F.3d 1043 (7th Cir. 2013), the judge explained that state employees 
can be sued in their official capacities only for injunctive relief to remedy an ongoing 
violation of federal law. Because Phillips’s license was reactivated, she reasoned, no 
violation of federal law was ongoing, and so the Eleventh Amendment barred the suit. 
The judge never granted Phillips an opportunity to amend his complaint.

        On appeal, Phillips challenges the dismissal of his section 1983 claim. The parties 
focus on Eleventh Amendment immunity, but the correct approach is to start with the 
text of section 1983. Because the statute permits suits only against a “person,” not a 
state, Eleventh Amendment immunity is not at play. See Will v. Mich. Dep’t of State 
Police, 491 U.S. 58, 66–67 (1989); Kolton v. Frerichs, 869 F.3d 532, 535–36 (7th Cir. 2017). A 
suit against a state official in his official capacity is a suit against the state, and so a 
plaintiff may not bring a section 1983 claim against a state employee in her official 
capacity. Will, 491 U.S. at 71; Kolton, 869 F.3d at 535. But a plaintiff may seek damages 
No. 17‐2607                                                                              Page 3 
 
under section 1983 from a state official sued in her personal capacity for denying the 
plaintiff due process when revoking the plaintiff’s professional license. See Hafer v. 
Melo, 502 U.S. 21, 27 (1991); Rebirth Christian Acad. Daycare, Inc. v. Brizzi, 835 F.3d 742, 
750–51 (7th Cir. 2016).   

        The defendants argue that the judge correctly interpreted Phillips’s complaint as 
an effort to bring a section 1983 suit against state employees in their official capacities. 
We review that decision by examining two factors. First, we assess whether the plaintiff 
specified the capacity in which he is suing the defendants. See Hill v. Shelander, 924 F.2d 
1370, 1372 (7th Cir. 1991). If he did not so specify, then we look at the relief that the 
plaintiff seeks: when the plaintiff seeks injunctive relief, then he has brought an 
official‐capacity suit; when the plaintiff seeks damages, then his case is a 
personal‐capacity suit. Miller v. Smith, 220 F.3d 491, 494 (7th Cir. 2000).   

       Phillips’s complaint does not fit neatly into this framework. He never specified in 
what capacity he brought his section 1983 claim. And in his complaint he requests both 
damages and an injunction “to direct the[] agencies to try to not make a habit of their 
malfeasance.” The pleading could thus be construed as bringing either official‐capacity 
or personal‐capacity claims. See Miller, 220 F.3d at 494; Wynn v. Southward, 251 F.3d 588, 
592 (7th Cir. 2001) (interpreting pro se litigant’s suit for damages as against defendants 
in personal capacity because it could not be sustained if brought in official capacity).   

       Phillips’s response to the defendants’ motion to dismiss was also ambiguous. He 
said that he “did not file for monetary damages from the pockets of the individual 
[d]efendants.” This suggests an official‐capacity suit. But he also said that the 
defendants “personally, and/or in a supervisory capacity” inactivated his license, and in 
two other passages, he wrote that he was not seeking damages from the defendants 
“when they were functioning in their official capacities as public servants.” This 
language points the other way.   

       Faced with ambiguity, the district judge should not have decided conclusively 
that Phillips was suing the defendants only in their official capacities. She should have 
granted Phillips an opportunity to amend his complaint and clarify the matter or to 
limit his claims to personal‐capacity allegations. “Plaintiffs … as a matter of course, 
almost always get an opportunity to amend their complaints at least once.” Luevano v. 
Wal‐Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013). Neither the district judge nor 
the defendants explain why Phillips should not have been allowed at least one chance 
to amend his pleading and resolve the problem. 
No. 17‐2607                                                                          Page 4 
 
        We are mindful that Phillips did not ask the district judge through a post‐
judgment motion, such as one under Federal Rule of Civil Procedure 59(e), to reinstate 
the case and grant him leave to amend his complaint to clarify the matter. See Gonzalez‐
Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015) (plaintiff may seek to amend complaint 
by filing a post‐judgment motion); but see Richardson v. Oldham, 12 F.3d 1373, 1377 
(5th Cir. 1994) (“Filing a Rule 59 motion is not a prerequisite to taking an appeal.”). But 
a remand is still appropriate for two reasons.   

       First, at this point Phillips has expressed unambiguously his desire to sue the 
defendants only in their personal capacity. After filing opening and reply briefs, he 
asked to file a sur‐reply brief. (We have taken that motion with the appeal.) In this 
motion, he explained that he “has now realized that the District Court and the State 
have misunderstood [his] claims as being only against Defendants in their official 
capacities.”   

        Second, Phillips has been litigating pro se. “[D]istrict courts have a special 
responsibility … to allow ample opportunity for amending the complaint.” Donald v. 
Cook Cnty. Sheriffʹs Depʹt, 95 F.3d 548, 555 (7th Cir. 1996); see also Rush v. State Ark. 
DWS, 876 F.3d 1123, 1125–26 (8th Cir. 2017) (observing pro se plaintiffs are “normally” 
given leave to amend their pleadings). When faced with a complaint from a pro se 
litigant that was “unclear rather than patently without merit,” the judge should have 
provided an opportunity to amend it, even if the litigant did not file the post‐trial 
motions that courts ordinarily require. See Williams v. Wahner, 731 F.3d 731, 734 (7th Cir. 
2013). And this case may have merit. See Rebirth Christian Acad. Daycare, Inc., 835 F.3d 
at 750–51 (7th Cir. 2016) (vacating dismissal of suit for damages against state employees 
sued in their personal capacities for revoking license without due process). Dismissal 
with prejudice and without an explanation of why Phillips did not deserve a chance to 
resolve the ambiguity through an amended complaint was an abuse of discretion. 
See Foster v. DeLuca, 545 F.3d 582, 585 (7th Cir. 2008).   

       The appellees seek to defend the dismissal on the alternative ground that the 
complaint does not adequately allege how each defendant was personally involved in 
the decision to inactivate his license. Phillips can attempt to address this problem in an 
amended complaint on remand. Alternatively the defendants may ask the district court 
to order Phillips under Rule 12(e) to provide a more definite statement. See Chapman v. 
Yellow Cab Coop., 875 F.3d 846, 848–49 (7th Cir. 2017). But before the case is halted for 
good, Phillips is entitled to an opportunity to fix these problems.   
No. 17‐2607                                                              Page 5 
 
      For the foregoing reasons, we VACATE the judgment and REMAND for further 
proceedings. We DENY the motion to file a sur‐reply brief as moot.